DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 5/27/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The amendments made to the specification as filed on 5/27/2022 are accepted by the Examiner.  

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  the first clause as amended is missing a verb or a clause before the “such that” clause in the circled portion below rendering the claim grammatically incorrect:

    PNG
    media_image1.png
    143
    586
    media_image1.png
    Greyscale

It appears correction can be made by way of adding “arranged” prior to “such that.”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The prior Office Action rejections of claim 3, and thus dependent claim 4, and claim 4, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement are withdrawn in view of the cancellation of the claims. 
The prior Office Action rejections of claim 1, and thus dependent claims 2-16, claim 2, and thus dependent claims 3-14, claim 3, and thus dependent claim 4, claim 4, claim 6, claim 7, claim 8, and claim 13, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of either the amendments made or cancellation of the claims.

5.	The prior Office Action rejections of claim 5, and thus dependent claims 6-8, claim 9, claim 12, and claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are maintained as no corrections or traversal has been filed.
Furthermore, the amendments as provided necessitate the new grounds of rejection against claim 1, and thus dependent claims 5-16, for the reasons detailed below.  
Accordingly:

	Claim 1, and thus dependent claims 5-16, claim 5, and thus dependent claims 6-8, claim 9, claim 12, and claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, page 2, line 5 recites “the bent end of the connection part.”  There is insufficient antecedent basis for this feature.  
Claim 1, page 2, lines 2-6 recites:
“a connection part configured to protrusively extend from the body part so that the protrusively extending portion of the connection part is bent downward from the body part, the bent end of the connection part being configured to…”  

Thus, perhaps this is meant to be “the downwardly bent protrusively extending portion of the connection part…”

Likewise, claim 1, page 2, line 13 recites, “the bent end of the connection part.”  There is insufficient antecedent basis for this feature.  
Claim 1, page 2, lines 11-13 recites:
“a connection part configured to protrusively extend from the body part so that the protrusively extending portion of the connection part is bent upward from the body part, the bent end of the connection part being configured to…”  

Thus, perhaps this is meant to be “the upwardly bent protrusively extending portion of the connection part…”
Claim 5 recites, “to the other portion of an upper surface or a lower surface of the module housing.”  There is insufficient antecedent basis for this limitation.   This is a maintained rejection from the prior Office Action; no correction or traversal has been provided. 
Claim 5 recites that “a terminal portion of the hollow structure protrusively extends in the upper and lower direction further to the other portion of an upper surface or a lower surface of the module housing..”  The meaning of this is not clear (i.e., further to the other portion relative to what?).  This is a maintained rejection from the prior Office Action; no correction or traversal has been provided.
Claim 9 recites “a bottom surface of the inner space” and “a ceiling surface of the inner space.”  It is not clear how a space (empty region) has a surface.  It appears these surfaces would be surfaces of the respective frames, not the spaces themselves.  This is a maintained rejection from the prior Office Action; no correction or traversal has been provided.
Claim 12 recites, “the connection plate of the first battery module group” and “the connection plate of the second battery module group.”  There is insufficient antecedent basis for either of these limitations.  This is a maintained rejection from the prior Office Action; no correction or traversal has been provided.  Furthermore, due to the amendments made to independent claim 1, the issue is now further compounded given each battery module of the first battery module group and the second battery module group includes a first connection plate and a second connection plate.
Claim 12 recites “to the outside” and does not make clear what this is in reference to (i.e., to the outside of what?).  This is a maintained rejection from the prior Office Action; no correction or traversal has been provided.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting either essential structure and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  what element comprises/constitutes the “second insert portion.”  It is noted that the term “at” as utilized here (and elsewhere in the claim set) is not particularly limiting as it is defined to include the meaning of “near.”  This is a maintained rejection from the prior Office Action; no correction or traversal has been provided.  
	Appropriate correction is required.  

6.	Claim 1, and thus dependent claims 5-16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 requires each battery module of the first battery module group and the second battery module group to have the features recited including:
“…a first connection plate that includes a connection part configured to protrusively extend from the body part so that the protrusively extending portion of the connection part is bent downward from the body part, the bent end of the connection part being configured to contact a portion of another connection plate…” and

	“wherein the connection part of the first connection plate of each battery module of the first battery module group and the second battery module group extends in the front-to-rear direction forward further than a front side of the module housing such that the connection part of the first connection plate of one battery module electrically contacts the connection part of the second connection plate of another battery module.”
	
	The disclosure fails to support such an embodiment and instead teaches the following (instant PGPUB):
[0105] For example, as shown in FIGS. 1 and 2, the first battery module 
group 200G1 of the battery pack 1000 may include seven battery modules 207, 
208, 209, 210, 211, 212, 213.  In addition, the second battery module group 
200G2 may include seven battery modules 200, 201, 202, 203, 204, 205, 206.  
Also, the battery pack 1000 may include 28 connection plates 220.  In addition, 
the connection parts 227 of the six first connection plates 221 provided to 
each of the first battery module group 200G1 and the second battery module 
group 200G2 may be formed to protrusively extend forward further to the 
foremost terminal portion of the module housing 210 so as to be in contact with 
the connection parts 227 of the six second connection plates 222. 

[0106] Further, the connection plate 220a located at the upper portion of 
the remaining two battery modules 206, 207 does not include the connection 
part, and a bent structure 220b for connecting to an electric component bus bar 
290, explained later, may be formed.  In addition, the second connection plate 
222 of the remaining two battery modules 205, 213 may be configured such that 
the connection part 227 is in contact with a connection bus bar 240, explained 
later.



    PNG
    media_image2.png
    576
    667
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    469
    media_image3.png
    Greyscale


Accordingly, each battery module of the first battery module group and the second battery module group does not include the features required; wherein it is not clear how such a construct would fit within first and second frames 310, 320 if battery modules 206, 207 included the protrusively extending portion of the connection part (i.e., the connection parts of modules 206, 207 if present would jut out beyond the frames 310, 320).  Furthermore, there is not another connection plate (or another module adjacent thereto) for the non-existent protrusively extending portion of the first connection part of these modules (206, 207) to contact as required of the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Motokawa et al. (US 2016/0006006) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  
	The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Scheucher et al. (US 2007/0184339) ) is withdrawn in view of the amendments provided.  

Claim Analysis w/r/t the Prior Art
8.	Per MPEP § 2143.03:
“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). 

When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).


As detailed above in the rejection under 35 U.S.C. 112(a)/first paragraph, the claims include features that are not supported; however, the Examiner cannot ignore the features when applying the prior art.  For compact prosecution purposes, the Examiner notes the following prior art pertinent to applicant’s disclosed invention within the specification/drawings:
	Each of Ko et al. (US 2017/0110753), Kim (US 2019/0181405), McCollum (US 2019/0115570), Ovadia et al. (US 2018/0006280), Bailey (US 2015/0093982); Lee et al. (US 2013/0323551); Chattot et al. (US 2011/0302773), or previously applied Motokawa et al. (US 2016/0006006) individually teach a mounting structure analogous to that claimed/disclosed.
	Oliveria (GB 2560039) (copy provided by Applicant) teaches connection plates having features as shown for the instant connection plate (Fig. 1 of which is reproduced and annotated below).  Oliveria teaches a “connection plate” 60aB with a body part as claimed and a connection part configured to protrusively extend in a left or right direction from the body part:

    PNG
    media_image4.png
    604
    882
    media_image4.png
    Greyscale


	  The combination of references (one of Ko, Kim, McCollum, etc.) in view of Oliveria renders the disclosed construct within the specification/drawings as obvious given it appears all features illustrated in the instant disclosure are taught, and it would just be a matter of utilizing the specific module construct of Oliveria including the electrical connections via the connection plates 60aA, 60aB within the mounting structure of any of the above-cited references.
	
Duty of Disclosure, Candor, and Good Faith
9.         MPEP 2001 Duty of Disclosure, Candor, and Good Faith
37 C.F.R. 1.56  Duty to disclose information material to patentability
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b) -(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. 

(c)  Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
(1) Each inventor named in the application;
(2) Each attorney or agent who prepares or prosecutes the application; and
(3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, the applicant, an assignee, or anyone to whom there is an obligation to assign the application.
(d) Individuals other than the attorney, agent or inventor may comply with this section by disclosing information to the attorney, agent, or inventor.
(e) In any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application.
MPEP 2001.06(b)  Information Relating to or From Copending United States Patent Applications 
The individuals covered by 37 CFR 1.56  have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. This may include providing the identification of pending or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56  cannot assume that the examiner of a particular application is necessarily aware of other applications which are "material to patentability" of the application in question, but must instead bring such other applications to the attention of the examiner. See Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d 530, 560 (S.D.N.Y. 2015), and Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003). For example, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are "material to patentability" of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

9.         In an update of the prior art and double patenting searches for the amended claims, the following co-pending applications which include similarly disclosed and/or claimed subject matter, were found by the instant Examiner but not disclosed by Applicant, wherein each of the following applications below share at least the same Applicant (LG Chem), common inventors less all, and in some instances, the same legal counsel (Robert Goodell)—all individuals having a duty of disclosure as outlined above:
	U.S. Application No. 16/767,748 (=US 2021/0005865) (Fig. 9 reproduced below):

    PNG
    media_image5.png
    551
    649
    media_image5.png
    Greyscale

            U.S. Application No. 17/278,204 (=US 2021/0351468) (Fig. 2 reproduced below):

    PNG
    media_image6.png
    520
    742
    media_image6.png
    Greyscale

	U.S. Application No. 17/279,343 (=US 2021/0408640).

The existence of other applications must be disclosed to the examiner of each of the involved applications, as should any other applications and/or prior art pertinent to patentability of the claims, or prior art cited in these applications.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claim 1 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11-15 of copending Application No. 16/767,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter found within the reference application is present in the instant application (with the instant application reciting further features with respect to “a mounting structure”).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

 Response to Arguments
12.	Applicant’s arguments filed 5/27/2022 with respect to the prior Office Action prior art rejections have been fully considered.  The prior art rejections have been withdrawn as neither
Motokawa et al. (US 2016/0006006) nor Scheucher et al. (US 2007/0184339) anticipates the subject matter presented.  Please see the discussion above under “Claim Analysis w/r/t the Prior Art” for a compact prosecution analysis of the subject matter within the claims/disclosure. 

Conclusion	
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729